      Case 4:19-cr-00391-DPM Document 3 Filed 11/19/20 Page 1 of 1



            IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                      No. 4:19-cr-391-DPM

KEOKI ASTRONOMO                                           DEFENDANT

                               ORDER
     Motion to dismiss, Doc. 2, granted. The Information against Keoki
Astronomo is dismissed without prejudice.
     So Ordered.


                                       D .P. Marshall Jr.
                                       United States District Judge
